DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants’ remarks/amendments filed on November 22, 2021. Claims 21-40 are pending in the application.

Terminal Disclaimer
The terminal disclaimer filed on January 6, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,409,880 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Prior Arts Made of Record
The closest prior art publication to Huang (US 2008/0215543 A1) discloses a system and method include constructing a graph-based query that is indicative of a user's preference-levels for different features of a search item (a product, for example).  The constructed graph-based query is executed by comparing the user's preference-levels for the different features of the product, which are graphically represented in the query, with information related to sentiments expressed by other users regarding the product.  Information related to the sentiments expressed by other users regarding the product can include system-generated product performance graphs constructed from comments regarding the product obtained from the World Wide Web (or other network).  
Prior art of publication to Sweeney et al. (US 2013/0007124 A1) discloses a method and system for performing a semantic operation on a social network. the method comprises receiving a social network user context associated with a user of the social network; generating, through a semantic operation, an interest network based on the user context information; and filtering, ranking or augmenting, using at least one processor executing stored program instructions, a retrieval of information related to the social network based on the interest network; wherein the interest network comprises concepts represented by a data structure associated with the concepts in the interest network (abstract).

Reasons for Allowance
	Claims 21-40 are allowed.
	The prior art made of record fails to teach or fairly suggest wherein the plurality of items includes: a first item having a value of the first attribute that is, according to the plurality of first-order user preferences, preferred to a value of the first attribute of a second item; and the second item having a value of the second attribute that is, according to the plurality of first- order user preferences, preferred to a value of the second attribute of the first item; and after obtaining the plurality of first-order preferences, obtaining, using the at least one processor, at least one second-order user preference based at least in part on a second input provided by the at least one 
	Thus prior art made of record neither renders anticipate, nor obvious the combination of the claimed invention in light of the specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        January 9, 2022